Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 13, 15, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180118223 A1 to Mori et al. (hereinafter, Mori).
Regarding claim 1, Mori discloses:  a vehicle system, comprising: at least one of (a) an advanced driving system configured to aid a driver of a vehicle in performance of at least one driving maneuver based on input from at least one of a sensor and a camera and (b) an advanced driving feature {Mori, claim 11: the state value acquisition unit acquires [sensor is implied] a current traveling speed of the vehicle as the state value: the preference value acquisition unit acquires a traveling speed preferred by the driver as the preference value; and the startup suggestion unit suggests the startup of the cruise control device [advanced driving system] to the driver according to a deviation between the preference value of the travelling speed and the state value of the current traveling speed.};
a usage module configured to: when the at least one of (a) the advanced driving system and (b) the advanced driving feature is off, determine whether the at least one of (a) the advanced driving system and (b) the advanced driving feature could be on and used based on at least one of: at least one present vehicle operating parameter; at least one present road parameter; at least one present traffic parameter; and at least one present environmental parameter {Mori, paragraph [0167]: when the parallelly traveling vehicle A2 which travels in an adjacent lane has been detected [present traffic parameter], the startup of automatic lane change is suggested [implies the advanced driving system could be on and used]. In this manner, regardless of the presence or absence of the parallelly traveling vehicle A2, the driver can take an opportunity to release stress at a timing when the driver feels the stress by the startup suggestion which is promptly performed. As a result, the driver is urged to actively use the driving support function including automatic lane change.}; and
when the at least one of (a) the advanced driving system and (b) the advanced driving feature could be on and used, at least one of: display, on a display within a passenger cabin of the vehicle, a visual indicator that the at least one of (a) the advanced driving system and (b) the advanced driving feature could be turned on and used; and output, via at least one speaker, an audible indicator that the at least one of (a) the advanced driving system and (b) the advanced driving feature could be turned on and used {Mori, paragraph [0162]: the attention of the driver can be easily directed to the suggestion images [visual indicator] 50, 150 and the notification sound [audible indicator] relating to the startup suggestion. As a result, it is possible to make the driver reliably recognize the startup suggestion to urge the driver to actively use the driving support function.}.  
Similar reasoning applies to claim 15. 
Regarding claim 2, which depends from claim 1, Mori discloses: wherein the usage module is configured to determine whether the at least one of (a) the advanced driving system and (b) the advanced driving feature could be on and used based on at least two of: the at least one present vehicle operating parameter; the at least one present road parameter; the at least one present traffic parameter; and the at least one present environmental parameter {Mori, paragraph [0054]: The surroundings monitoring ECU 91 determines whether a lane change to an adjacent lane can be made on the basis of detection information of a parallelly traveling vehicle A2 which travels in the adjacent lane (refer to FIG. 12), specifically, a relative position and a relative speed of the parallelly traveling vehicle A2 [present traffic parameter]. The surroundings monitoring ECU 91 outputs such monitoring information relating to a detected object around the own vehicle A to the communication bus 99.}.  
It is noted that relative speed requires the speed of the own vehicle [present vehicle operating parameter].
Similar reasoning applies to claim 16.
Regarding claim 3, which depends from claim 1, Mori discloses: wherein the usage module is configured to determine whether the at least one of (a) the advanced driving system and (b) the advanced driving feature could be on and used based on all of: the at least one present vehicle operating parameter; the at least one present road parameter; the at least one present traffic parameter; and the at least one present environmental parameter { Mori, paragraphs [0054], [0050]: The external recognition system 90 is provided with a front camera unit 92, external sensors such as radar units 93, 94, and a surroundings [environmental parameter] monitoring ECU 91. The external recognition system 90 detects moving objects such as a pedestrian, an animal other than a human, a bicycle, a motorcycle, and another vehicle and also stationary objects such as a fallen object on a road, a traffic light, a guard rail, a curb [road parameter], a road sign, a road marking, a lane marking, and a tree.}.
Similar reasoning applies to claim 17.
Regarding claim 13, which depends from claim 1, Mori discloses: further comprising: at least one of (a) a second advanced driving system configured to aid a driver of a vehicle in performance of at least one driving maneuver based on input from at least one of a sensor and a camera and (b) a second advanced driving feature; wherein the usage module is further configured to, determine whether the at least one of the (a) second advanced driving system and (b) the second advanced driving feature could be on and used based on at least one of: at least one second present vehicle operating parameter; at least one second present road parameter; at least one second present traffic parameter; and at least one second present environmental parameter; and when the at least one of the (a) second advanced driving system and (b) the second advanced driving feature could be on and used, at least one of: display, on the display within the passenger cabin of the vehicle, a second visual indicator that the at least one of the (a) second advanced driving system and (b) the second advanced driving feature could be turned on and used; and output, via the at least one speaker, a second audible indicator that the at least one of the (a) second advanced driving system and (b) the second advanced driving feature could be turned on and used {Mori, claim 11, paragraphs [0167], [0162], [0084]: A series of processes of suggesting the startup of the driving support function to the driver by the configuration described above and then controlling the own vehicle A by the driving support function on the basis of an accepting operation by the driver will be described. First, a process of starting up ACC [first advanced driving system] and LKA [second advanced driving system] during manual driving will be described with reference to time charts illustrated in FIGS. 5 and 6, and further, to FIG. 2.}.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10, 11, 12, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of US10401191B2 to Kim.
Regarding claim 4, which depends from claim 1, Mori does not explicitly disclose: further comprising a score module configured to determine a score value for a first period based on: a second period that the at least one of (a) the advanced driving system and (b) the advanced driving feature was on and used during the first period; and a third period during the first period that the at least one of (a) the advanced driving system and (b) the advanced driving feature could have been on and used during the first period.
Kim teaches in col. 7, lines 14-18: the per-route information integration device 140 may integrate route information and use rate statistics information of the driving assistant system such that required time and distance information of each section of the bar graph are displayed together. It is noted that the use rate statistics means used time [second period] and available but not used time [third period] for a given period [first period]. That is, Kim teaches the score module determining the score value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use rate statistics information feature of Kim with the described invention of Mori in order to provide use rate of the advanced driving system. 
Similar reasoning applies to claim 18.
Regarding claim 10, which depends from claim 4, Kim teaches: wherein the score module is further configured to determine a driver score for the driver of the vehicle based on the score value {Kim, col. 11, lines 6-13: after the driver starts driving, whenever the driver enters the driving assistant system mode in the sections of each route, the driver may be allowed to determine whether to execute the driving assistant system mode in each section, and when the driver selects to execute the driving assistant system mode, the driver may enter the corresponding driving assistant system mode.}.  
It is noted that Kim teaches driver’s operation as a factor for rate statistics information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver operation feature of Kim with the described invention of Mori in order to use driver operation as a factor in use rate of the advanced driving system.
Regarding claim 11, which depends from claim 10, Kim teaches: wherein the score module is configured to determine the driver score based on an average of the score value for the first period and a second score value for a sixth period {Kim, col. 11, lines 6-13}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver operation feature of Kim to take average of driver operation data in order to improve reliability of the driver operation data.
Regarding claim 12, which depends from claim 10, Kim teaches: wherein the score module is configured to transmit the driver score to a remote device {Kim, col. 3, lines 40-42: transmitting information about whether the driving assistant system is used to a vehicle server [remote device] at a predetermined period}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmission feature of Kim to take average of driver operation data in order to utilize the data in a remote device.
Regarding claim 14, which depends from claim 13, Kim teaches: further comprising a score module further configured to determine a score value for a first period based on: a second period that the at least one of (a) the advanced driving system and (b) the advanced driving feature was on and used during the first period; a third period during the first period that the at least one of (a) the advanced driving system and (b) the advanced driving feature could have been on and used during the first period; a fourth period that the at least one of (a) the second advanced driving system and (b) the second advanced driving feature was on and used during the first period; and a fifth period during the first period that the at least one of (a) the second advanced driving system and (b) the second advanced driving feature could have been on and used during the first period {Kim, col. 7, lines 14-18 / col. 8, lines 54-57: the driving assistant system use rate statistics analyzer 230 may analyze a use rate of a system with a high use rate among use rates of the TJA and the HDA in each section.}.  
It is noted that the use rate statistics of Kim covers two advanced driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use rate statistics information feature of Kim with the described invention of Mori in order to provide use rate of two advanced driving systems.
Claim(s) 5, 6, 7, 8, 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kim and in further view of US 20220212633 A1 to Lev.
Regarding claim 5, which depends from claim 4, the modified Mori does not explicitly teach: wherein the score module is configured to determine the score value for the first period further based on: a first number of at least one of sensors and cameras providing input to the at least one of (a) the advanced driving system and (b) the advanced driving feature that were clean during the first period; and a total number of sensors and cameras providing input to the at least one of (a) the advanced driving system and (b) the advanced driving feature during the first period.
Lev teaches in paragraph [0002]:  devices like light detection and ranging (LIDAR) sensor, advance driver assistance system (ADAS) cameras, surveillance cameras and the like also need the wiping operation to keep on proper operation with high level of performance. / paragraph [0014]: detecting when the optical interface is clean. That is, Lev teaches detecting the clean status of the sensors and cameras for the advanced driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor clean status detection feature of Lev with the described invention of Mori in order to provide use rate of the advanced driving system based on clean status of the sensors. 
Similar reasoning applies to claim 19.
Regarding claim 6, which depends from claim 5, Kim teaches: wherein the score module is configured to determine the score value for the first period further based on a reduction value associated with the at least one of (a) the advanced driving system and (b) the advanced driving feature being on {Kim, col. 9, lines 3-17: an operating method of the vehicle terminal guiding a route based on a use pattern of a driving assistant system use pattern according to an exemplary embodiment of the present disclosure will be described. FIG. 7 is a flow chart illustrating an operating method of a vehicle terminal guiding a route based on a use pattern of a driving assistant system according to an exemplary embodiment of the present disclosure. Referring to FIG. 7, when a destination is received from a driver (S110), the vehicle terminal 100 generates at least one route using required time and distance to reach the destination from a starting point in operation S120. FIG. 9A illustrate a plurality of routes generated using time and a distance to a destination according to an exemplary embodiment of the present disclosure.}.  That is, Kim teaches time and distance for a route, which may be reduction value based on use pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time and distance generation feature for given route of Kim with the described invention of Mori in order to provide the route estimate value as a factor for score value based on use rate of the advanced driving system. 
Similar reasoning applies to claim 20.
Regarding claim 7, which depends from claim 6, Kim teaches: wherein the score module is configured to determine the score value for the first period further based on: a fourth period that the at least one of (a) the advanced driving system and (b) the advanced driving feature was off during the first period; and a fifth period during the first period that the at least one of (a) the advanced driving system and (b) the advanced driving feature should have been off during the first period {Kim teaches in col. 7, lines 14-18}.
It is noted that the use rate statistics also means not used time [fourth period] and not available time [fifth period] for a given period [first period]. That is, Kim teaches the score module determining the score value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use rate statistics information feature of Kim with the described invention of Mori in order to provide use rate of the advanced driving system.
Regarding claim 8, which depends from claim 7, Kim teaches: wherein the score module is configured to determine the score value for the first period further based on an increase value associated with the at least one of (a) the advanced driving system and (b) the advanced driving feature being off {Kim, col. 9, lines 3-17}. It is noted that Kim teaches time and distance for a route, which may be increase value based on use pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time and distance generation feature for given route of Kim with the described invention of Mori in order to provide the route estimate value as a factor for score value based on use rate of the advanced driving system.
  Regarding claim 9, which depends from claim 5, Lev teaches: further comprising a clean module configured to, when at least one of at least one of the sensors and the cameras providing input to the at least one of (a) the advanced driving system and (b) the advanced driving feature is not clean, at least one of: display, on the display within a passenger cabin of the vehicle, a second visual indicator to clean the at least one of the at least one of the sensors and cameras providing input to the at least one of (a) the advanced driving system and (b) the advanced driving feature; and output, via at least one speaker, a second audible indicator to clean the at least one of the at least one of the sensors and cameras providing input to the at least one of (a) the advanced driving system and (b) the advanced driving feature {Lev, paragraph [0015]: detecting when the optical interface is not clean and continuing the activation of the wiping elements accordingly.}
It is noted that Lev teaches a clean module. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the clean module of Lev with the visual and audio indicator of Mori in order to notify that the sensors need cleaning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661